               Case 1:20-cv-01659-EPG Document 6 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    STEVE WILHELM,                                       Case No. 1:20-cv-01659-EPG-HC

12                   Petitioner,                           ORDER DENYING MOTION FOR
                                                           APPOINTMENT OF COUNSEL
13           v.
                                                           (ECF No. 2)
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                     Respondent.
16

17

18          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

19 U.S.C. § 2254. Petitioner has filed a motion for appointment of counsel. (ECF No. 2).
20          There currently exists no absolute right to appointment of counsel in habeas proceedings.

21 See, e.g., Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Anderson v. Heinze, 258 F.2d

22 479, 481 (9th Cir. 1958). However, 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of

23 counsel at any stage of the proceeding for financially eligible persons if “the interests of justice

24 so require.” See Rule 8(c), Rules Governing Section 2254 Cases. To determine whether to

25 appoint counsel, the “court must evaluate the likelihood of success on the merits as well as the

26 ability of the petitioner to articulate his claims pro se in light of the complexity of the legal issues
27 involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

28 ///


                                                       1
               Case 1:20-cv-01659-EPG Document 6 Filed 12/11/20 Page 2 of 2


 1          Petitioner argues that counsel should be appointed because the issues in this case are

 2 complex (requiring significant research and investigation) and he has limited access to the law

 3 library and limited knowledge of the law. (ECF No. 2 at 2). Upon review of the petition and the

 4 instant motion for appointment of counsel, the Court finds that Petitioner appears to have a

 5 sufficient grasp of his claims and the legal issues involved and that he is able to articulate those

 6 claims adequately. The legal issues involved are not extremely complex, and Petitioner does not

 7 demonstrate a likelihood of success on the merits such that the interests of justice require the

 8 appointment of counsel at the present time.

 9          Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for appointment of

10 counsel (ECF No. 2) is DENIED.

11
     IT IS SO ORDERED.
12

13      Dated:     December 11, 2020                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
